Citation Nr: 0117479	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for injury 
of the left shoulder, cervical spine, and right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs with respect to the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In March 1999, the veteran submitted a claim for entitlement 
to compensation for injury of the left shoulder, cervical 
spine, and right wrist, pursuant to the provisions of 
38 U.S.C. § 1151.  He claimed that on October 18, 1997 his 
wheelchair was not properly secured by an ambulance attendant 
when he was being transferred from one VA medical facility to 
another in a van.  The veteran asserts that the ambulance 
driver pressed on the brakes abruptly and then sped up 
abruptly, which caused him to be thrown up off his wheelchair 
and then back against his wheelchair, resulting in the 
injuries to his left shoulder, cervical spine, and right 
wrist.  

A copy of a VA Form 119, dated October 18, 1997, has a report 
of the incident.  The veteran complained of having hurt his 
neck and right wrist in the incident.   The veteran reported 
that this incident happened on the way from one VA medical 
facility to the Brecksville VA Medical Center.  The Board 
notes that a VA General Counsel precedent opinion 7-97 
(January 29, 1997) holds that compensation under 38 U.S.C. 
§ 1151 is not limited to injuries resulting from the 
provision of hospital care and treatment, but may encompass 
injuries resulting from risks created by any circumstances or 
incidents of hospitalization.  The record does not contain 
copies of records from the VAMC Brecksville immediately 
following the claimed van incident.  The Board finds that the 
duty to assist requires that the veteran's pertinent VA 
medical records be obtained prior to consideration of the 
appellant's claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Where any veteran suffers an injury, or an aggravation of an 
injury, as a result of VA hospitalization, medical, or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability, compensation shall be awarded in the 
same manner as if such disability was service connected.  38 
U.S.C. § 1151.  It is further provided that the disability 
must be caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of fault on 
the part of VA medical personnel during VA hospitalization, 
treatment or examination or that it must be due to an event 
not reasonably foreseeable during VA hospitalization, 
treatment or examination.  Id.

Particularly in view of the Veterans Claims Assistance Act, a 
medical examination is required to determine if the veteran 
has current disability of the left shoulder, cervical spine, 
and right wrist, and if so, an opinion is required to 
determine whether any such disability was at least as likely 
as not caused by carelessness, negligence, lack of proper 
skill, error in judgment, or other instances of fault on the 
part of VA medical personnel. 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The veteran should be requested to 
provide the name and address of all 
providers of medical care, private or VA, 
for disability of the right wrist, 
cervical spine, and/or left shoulder 
since October 1997.  All identified 
providers should be contacted and 
requested to provide a copy of reports of 
pertinent treatment, not already of 
record.  In particular, the RO should 
contact the VAMC Brecksville and any 
other VA medical facilities from which 
the veteran has received treatment since 
October 1997 and request copies of all of 
the veteran's medical records dated from 
October 1997.  All reports obtained 
should be associated with the veteran's 
claims file.  If the RO is unable to 
obtain any identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must describe 
to the veteran the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  The RO should then schedule the 
veteran for an examination by a VA 
orthopedic physician.  The veteran's 
claims file must be made available to the 
examiner and reviewed prior to 
examination of the veteran.  The examiner 
is requested to specifically note on the 
examination report whether the veteran's 
claims file was reviewed.  The VA 
examiner should give a description any 
left shoulder, cervical spine, and/or 
right wrist disabilities present.  The 
examiner should comment on the etiology 
any such disabilities found.  In 
particular, the examiner should note 
whether it is at least as likely as not 
that any such disability is related to a 
wheelchair incident reported by the 
veteran to have occurred on October 18, 
1997 while being transported in a van 
driven by VA personnel.  The opinion 
should adequately summarize the relevant 
history and clinical findings, and 
provide a detailed explanation as to all 
medical conclusions rendered. 

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
orthopedist's report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should then readjudicate the 
claim for entitlement to compensation 
under 38 U.S.C. § 1151 for injury of the 
left shoulder, cervical spine, and right 
wrist.

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



